970 F.2d 1408
Ronald CHISOM, Marie Bookman, Walter Willard, Marc Morial,Henry Dillon, III, and the Louisiana VoterRegistration/Education Crusade,Plaintiffs-Appellants,andUnited States of America, Plaintiff-Intervenor-Appellantv.Edwin W. EDWARDS, Governor of the State of Louisiana, W. FoxMcKeithen, Louisiana Secretary of State, and JerryM. Fowler, Commissioner of Elections ofthe State of Louisiana,Defendants-Appellees.
No. 89-3654.
United States Court of Appeals,Fifth Circuit.
Aug. 21, 1992.

William P. Quigley, New Orleans, La., Judith Reed, Sherrilyn A. Ifell, Julius L. Chambers, New York City, Roy J. Rodney, Jr., McGlinchey, Stafford, Mintz, Cellini & Lang, Ronald L. Wilson, New Orleans, La., C. Lani Guinier, Philadelphia, Pa., Pamela S. Karlan, Charlottesville, Va., for appellant.
Darleen M. Jacobs, New Orleans, La., for amicus, Supreme Court Justice for Orl.


1
Mark L. Gross, U.S. Dept. of Justice, Civ. Rights Div., Jessica Dunsay Silver, Irving Gornstein, Atty. U.S. Dept. of Justice, Appellate Sect.  Civ. Rights Div., Washington, D.C., for U.S.


2
Brenda Wright, Robt.  B. McDuff, Washington, D.C., for amicus Lawyer's Comm.


3
Kendall Vick, Eavelyn T. Brooks, Asst. Attys.  Gen., LA Dept. of Justice, New Orleans, La., Robert G. Pugh, Shreveport, La., Moise W. Dennery, Lemle & Kelleher, A.R. Christovich, Jr., Christovich & Kearney, New Orleans, La., for appellees.


4
M. Truman Woodward, Jr., Milling, Benson, Woodward, Hillyer, Pierson & Miller, New Orleans, La., for Roemer.


5
Peter J. Butler, Locke Purnell Rain Harrell, New Orleans, La., for Walter F. Marcus, Jr.


6
Appeals from the United States District Court for the Eastern District of Louisiana;  Charles Schwartz, Jr., Judge.


7
Prior report:  --- U.S. ----, 111 S. Ct. 2354, 115 L. Ed. 2d 348.


8
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


9
Before KING, JOHNSON and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:

10
The Joint Motion to Remand to Effectuate Settlement filed by all parties is hereby granted;  and this case is remanded to the United States District Court for the Eastern District of Louisiana for the limited purpose of effectuating a settlement.   Jurisdiction of the appeals is hereby retained.   Upon notification that a consent judgment has been entered by the district court, the appeals will be dismissed.   We express no opinion, of course, on the settlement or judgment.


11
REMANDED.